DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham (US 2008/0129461).
As to claim 1, Abraham discloses in radio frequency identification (RFID) reader, system and method of operating the same having claimed
a.	tag measurement environment evaluation device read on ¶ 0009, (the RFID reader includes a transmitter/receiver configured to detect a signal representing an RFID tag and a processor configured to compare a delta index from the signal to a threshold to determine when the RFID tag is moving);
b.	a processor; and a memory storing a program, the program configured to, when executed by the processor read on ¶ 0031, (a memory 750 of the RFID reader 720 stores instructions for the processor 740 and results processed thereby. In an analogous fashion, the transmitter/receiver 770 of the RFID tag 760 receives the carrier signal from the RFID reader 720, processes the carrier signal with the processor 780, and provides a signal (e.g., a returned, modulated carrier signal) from the RFID tag 760 via the transmitter/receiver 770 to the RFID reader 720. A memory 790 of the RFID tag 760 stores or includes information such as instructions, RFID tag identification, a parameter profile of the product, and results in the form of processed data and otherwise);
c.	determine a moving tag evaluation value of each of a plurality of wireless tags based on a radio wave transmitted from each of the wireless tags and received by a tag reader configured to communicate with each of the wireless tags, the wireless tags including one or more moving tags that move and one or more stop tags that stop, the moving tag evaluation value being a value indicating how much each of the wireless tags is likely to be the moving tag read on ¶ 0029, ( energy with which the RFID tag responds is finite, and many RFID readers may indicate a delta index such as the received signal strength indication ("RSSI") in some form or another. This may be displayed as RSSI, reads per second, time differential of arrival ("TDOA"), or any other indication, but all are indices of signal strength or distance indication of the RFID tag from the RFID reader/antenna. The higher the RSSI, the stronger the RFID tag response is which implies that it is closer to the RFID reader and antenna than a low RSSI value as illustrated in FIG. 6. In TDOA applications, the greater the time differential of arrival of the received signal versus the departure of the transmit signal indicates a greater distance between the RFID tag and the RFID reader and antenna.  
d.	determine a moving tag evaluation representative value that is a representative value of the moving tag evaluation values of the wireless tags read on ¶ 0042, (an RFID reader, system and method of operating the same has been introduced herein. In one embodiment, the RFID reader includes an antenna and a transmitter/receiver configured to transmit a carrier signal and detect a signal representing a returned, modulated carrier signal from the RFID tag. The RFID reader also includes a processor configured to compare a delta index (e.g., a derivative thereof) from the signal to a threshold to determine when the RFID tag is moving. The signal is typically within a lobe of the RFID reader depending on a frequency and power levels employed by the RFID reader. The threshold may be selected for an RFID tag in motion or above a level for a stationary RFID tag, or selected above a variance level for a delta index such as a received signal strength indication for an RFID tag in motion or above a level for a stationary RFID tag. The threshold may also be a pre-selected fixed threshold or a dynamically selected threshold in real time. The delta indices may be selected from a received signal strength indication, reads per second, and time differential of arrival. In addition, the delta indices may provide a low-high-low response or a high-low-high response, especially in a presence of an obstruction);

determine, based on the moving tag evaluation representative value, whether a measurement environment is suitable for a moving tag detection in which the moving tags are detected while being distinguished from the stop tags read on ¶ 0036, (the calculations employed by the processor of the RFID reader could employ near real time processing of the raw data from the RFID readers employing such techniques as Corner Turning Memory as an example. This data may be analog or converted to digital processing based on the need for the application. The RFID system also comprehends that there may be environmental conditions that may vary, and it incorporates embodiments that may use environmental processing as a way to account for noise floors dynamically, for example.  The illustrations and examples used here are exemplary embodiments, and those skilled in the art of RFID understand that this method could be applied to many reader types. In addition, those skilled in the art of RFID understand that the threshold may be varied (configurable) before a read is "qualified" as interesting or significant.  It should be understood that sources of errors may be present in the form of variance of delta indices such as the RSSI as well as obstructions. As illustrated with respect to FIG. 9, even stationary RFID tags have some RSSI variance, and that error is addressed via measuring the changes in RSSI and applying a threshold to the first derivative to differentiate between stationary and moving RFID tags).  


Allowable Subject Matter
5.	a.	Claims 5 and 6 are allowed.
	b.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.

Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	

Conclusion
7.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689